ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_01_NA_01_EN.txt. 32




                         SEPARATE OPINION
                       OF VICE-PRESIDENT XUE



   1. I voted in favour of the operative paragraph of the Order, however,
with reservations to some of the reasoning. Given the importance of the
issues involved, even at the present stage of the proceedings, I feel obliged
to put on record my separate opinion.

   2. First of all, I have serious reservations with regard to the plausibility
of the present case under the Genocide Convention. For the genocide
oﬀence to be distinguished from other most serious international crimes,
e.g. crimes against humanity, war crimes, genocidal intent constitutes a
decisive element. Even accepting that, for the purpose of indication of
provisional measures, a determination of the existence of such intent is
not necessarily required, the alleged acts and the relevant circumstances
should, prima facie, demonstrate that the nature and extent of the alleged
acts have reached the level where a pattern of conduct might be consid-
ered as genocidal conduct. In other words, there should be a minimum
standard to be applied at this early stage. In order to found the jurisdic-
tion of the Court under Article IX of the Genocide Convention to indi-
cate provisional measures, the Court has to determine, prima facie, that
the subject-matter of the dispute between the Parties could possibly con-
cern genocide.

   3. The evidence and documents submitted to the Court in the present
case, while displaying an appalling situation of human rights violations,
present a case of a protracted problem of ill-treatment of ethnic minori-
ties in Myanmar rather than of genocide. This can be observed from the
oﬃcial statements of the Government of Bangladesh, whose interest was
specially aﬀected by this crisis (see statements by the Foreign Minister of
Bangladesh, Observations of the Republic of The Gambia, Annexes 8, 10;
press releases of the Ministry of Foreign Aﬀairs of Bangladesh, Observa-
tions of the Republic of The Gambia, Annexes 7, 9, 11, 12). From these
statements one can tell that the cross-border displacements of hundreds
of thousands of Myanmar residents, mostly the Rohingya, after the
“clearance operations” in 2016 and 2017, have brought the issue of ethnic
minorities to a breaking point. The gravity of the matter, nevertheless,
does not change the nature of its subject, namely, the issue of national
reconciliation and equality of ethnic minorities in Myanmar. Bangla-
desh’s position to seek “a durable solution” to this protracted problem in
close co-operation with the Myanmar Government indicates that the par-

33

33      application of the genocide convention (sep. op. xue)

ticular circumstances from which the present case has arisen could not
possibly suggest a case of genocide.


   4. On the question of the standing of The Gambia, ﬁrst of all, I am of
the opinion that the Court’s reliance on Belgium v. Senegal to establish
The Gambia’s standing in the present case is ﬂawed. I will not repeat my
dissenting opinion to the Court’s statement in that case relating to the
common interest, but only wish to emphasize that the facts of the present
case are entirely diﬀerent from those in Belgium v. Senegal. In that case,
Belgium acted, pursuant to Article 7 of the Convention against Torture,
as a requesting State for legal assistance and extradition from Senegal. It
instituted the case against Senegal in the Court not because it merely had
an interest as shared by all the States parties in the compliance of the
Convention against Torture, but because it was specially aﬀected by Sen-
egal’s alleged non-fulﬁlment of its obligation aut dedere aut judicare under
Article 7 of the Convention, as its national courts were seised with
lawsuits against Mr. Hissène Habré for allegations of torture. In other
words, it was supposedly an injured State under the rules of State respon-
sibility.


  5. In Belgium v. Senegal, the Court stated that
     “[t]he common interest in compliance with the relevant obligations
     under the Convention against Torture implies the entitlement of each
     State party to the Convention to make a claim concerning the cessa-
     tion of an alleged breach by another State party. If a special interest
     were required for that purpose, in many cases no State would be in
     the position to make such a claim. It follows that any State party to
     the Convention may invoke the responsibility of another State party
     with a view to ascertaining the alleged failure to comply with its obli-
     gations erga omnes partes . . . and to bring that failure to an end.”
     (Questions relating to the Obligation to Prosecute or Extradite
     (Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II), p. 450,
     para. 69.)
This interpretation of the Convention against Torture, in my view, drifts
away from the rules of treaty law. I doubt that, on the basis of public
international law and practice as it stands today, one can easily draw such
a sweeping conclusion; it is one thing for each State party to the Conven-
tion against Torture to have an interest in compliance with the obliga-
tions erga omnes partes thereunder, and it is quite another to allow any
State party to institute proceedings in the Court against another State
party without any qualiﬁcation on jurisdiction and admissibility. The
same consideration equally applies to the Genocide Convention, or any
of the other human rights treaties.


34

34      application of the genocide convention (sep. op. xue)

   6. Lofty as it is, the raison d’être of the Genocide Convention, as illus-
trated by the Court in its Advisory Opinion in Reservations to the Conven-
tion on the Prevention and Punishment of the Crime of Genocide, does not,
in and by itself, aﬀord each State party a jurisdictional basis and the legal
standing before the Court. Otherwise, it cannot be explained why reserva-
tion to the jurisdiction of the Court under Article IX of the Convention is
permitted under international law. Those States which have made a reser-
vation to Article IX are equally committed to the raison d’être of the
Genocide Convention. The fact that recourse to the Court cannot be used
either by or against them in no way means that they do not share the
common interest in the accomplishment of the high purposes of the Con-
vention. To what extent a State party may act on behalf of the States
parties for the common interest by instituting proceedings in the Court
bears on international relations, as well as on the structure of interna-
tional law.
   7. Moreover, resort to the Court is not the only way to protect the
common interest of the States parties in the accomplishment of the high
purposes of the Convention. Under Article VIII, any State party may call
upon the competent organs of the United Nations to take such action
under the Charter of the United Nations as they consider appropriate for
the prevention and suppression of acts of genocide or any of the other
acts enumerated in Article III. As a matter of fact, United Nations organs,
including the General Assembly, the Human Rights Council and the
Oﬃce of the United Nations High Commissioner for Human Rights, all
stand ready, and indeed, are being involved in the current case to see to it
that acts prohibited by the Genocide Convention be prevented and,
should they have occurred, perpetrators be brought to justice. In this
regard, the national legal system of criminal justice of the State concerned
bears the primary responsibility.

   8. What Myanmar argued on this point reﬂects the existing rules of
international law, lex lata, on State responsibility as codiﬁed by the Inter-
national Law Commission (hereinafter the “ILC”). That is to say, under
the rules of State responsibility, it is the injured State, which is specially
aﬀected by the alleged violations, that has the standing to invoke the
responsibility of another State in the Court. The position taken by the
Court in this Order, albeit provisional, would put to a test Article 48 of
the ILC’s Articles on Responsibility of States for Internationally Wrong-
ful Acts. How far this unintended interpretation of the Convention can
go in practice remains to be seen, as its repercussions on general interna-
tional law and State practice would likely extend far beyond this particu-
lar case.

  9. Notwithstanding my above reservations, I agree with the indication
of the provisional measures for the following considerations. First, the
two reports of the Independent International Fact-Finding Mission on
Myanmar established by the Human Rights Council of the United Nations,

35

35     application of the genocide convention (sep. op. xue)

issued in 2018 and 2019 respectively, reveal, even prima facie, that there
were serious violations of human rights and international humanitarian
law against the Rohingya and other ethnic minorities in Rakhine State of
Myanmar, particularly during the “clearance operations” carried out
in 2016 and 2017. Although at this stage, the Court could not, and rightly
need not, ascertain the facts, the weight of the said reports cannot be
ignored. In other words, the human rights situation in Myanmar deserves
serious attention from the Court. Considering the gravity and scale of the
alleged oﬀences, measures to ensure that Myanmar, as a State party to
the Genocide Convention, observe its international obligations under the
Convention, especially the obligation to prevent genocide, should not be
deemed unwarranted under the circumstances.



   10. Secondly, during the oral proceedings, Myanmar acknowledged
that during their military operations, there may have been excessive use
of force and violations of human rights and international humanitarian
law in Rakhine State and there may also have been failures to prevent
civilians from looting or destroying property after ﬁghting or in aban-
doned villages. Whether any criminal oﬀences were committed during
that period, and if so, what oﬀences were committed, have to be deter-
mined in the course of criminal justice process and, whether such acts
constitute breaches of the Genocide Convention in the present case is a
matter that should be dealt with on the merits, if the case proceeds to that
stage. However, as internal armed conﬂicts in Rakhine State may erupt
again, the provisional measures as indicated by the Court would, in my
view, enhance the control of the situation.


   11. Lastly, it is apparent that the Rohingya as a group remain vulner-
able under the present conditions. With more than 740,000 people
displaced from their homeland, the situation demands preventive mea-
sures.
   12. In light of the foregoing considerations, I concur with the indica-
tion of the provisional measures. As the Court reaﬃrms in the Order,
“the decision given in the present proceedings in no way prejudges the
question of the jurisdiction of the Court to deal with the merits of the
case or any questions relating to the admissibility of the Application or to
the merits themselves” (Order, para. 85). The issues I have raised in this
opinion should be further considered in due course.


                                                 (Signed) Xue Hanqin.




36

